Order entered December 2, 2016




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-16-01293-CV

                           IN THE INTEREST OF M.J.P., A CHILD

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-30044-2015

                                               ORDER

       In this accelerated appeal, the Court has before it appellant Lawrence Richard Parker,

Jr.’s December 1, 2016 “Unopposed First Motion for Extension of Time to File Appellant’s

Brief.” Appellant’s brief was due to be filed on December 1, 2016, and he requests a thirty-six

day extension of time to file his brief.

       We GRANT appellant’s motion IN PART. We ORDER appellant to file his brief

within TWENTY DAYS of the date of this order. See TEX. R. APP. P. 38.6(a).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE